Citation Nr: 0525831	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to an August 2001 decision by the RO.

2.  Entitlement to service connection for colon inertia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 7 to November 
18, 1996.

In August 2001, the RO denied service connection for a skull 
fracture and bipolar disorder and declined to reopen 
previously denied claims for service connection for a 
bilateral foot condition; a gynecological condition; brain 
tumors, to include pituitary tumors; and a condition 
manifested by discharge from the mammary glands.  The present 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the RO that closed the veteran's 
appeal of the August 2001 decision for failure to file a 
timely substantive appeal.

In April 2004, the RO, among other things, denied service 
connection for colon inertia.  The veteran was notified of 
the RO's decision on April 28, 2004, and a notice of 
disagreement (NOD) was received on April 7, 2005.  Thus far, 
it does not appear from the record that the RO has furnished 
the veteran a statement of the case (SOC) as to this issue.  
This matter is addressed in further detail, below.

The Board's present decision is limited to the matter of 
whether the veteran's substantive appeal as to the RO's 
August 2001 decision should be accepted as timely filed.  For 
the reasons set forth below, the matter of her entitlement to 
service connection for colon inertia is being REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.




FINDINGS OF FACT

1.  The RO mailed notification of its August 2001 decision to 
the veteran on August 24, 2001.

2.  On August 19, 2002, the RO received an NOD concerning its 
August 2001 decision.

3.  The RO mailed the veteran an SOC on December 11, 2002.

4.  The veteran's substantive appeal was received at the RO 
on February 18, 2003; there is no associated postmark of 
record.

5.  The veteran prepared and signed her substantive appeal on 
February 3, 2003, and submitted it to her representative on 
that same date for filing; it was the representative's delay, 
and not the veteran's, that prevented a more timely filing of 
the substantive appeal.


CONCLUSION OF LAW

The veteran's substantive appeal with respect to the RO's 
August 2001 decision will be accepted as timely filed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.305, 20.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing an NOD.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.201 (2004).  Then, after an SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2004).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.202 
(2004).  In order to be considered timely, the substantive 
appeal must ordinarily be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2004).

VA regulations direct that, in computing the time limit for 
the filing of a substantive appeal, the first day of the 
specified period is to be excluded and the last day included.  
38 C.F.R. § 20.305(b) (2004).  Where the time limit would 
expire on a Saturday, Sunday, or a legal holiday, the next 
succeeding workday is included in the computation.  Id.  See 
38 C.F.R. § 20.306 (2004).

A substantive appeal postmarked prior to the expiration of 
the applicable time limit will be accepted as having been 
timely filed.  38 C.F.R. § 20.305(a) (2004).  In the event 
that the postmark is not of record, VA regulations provide 
that the postmark date will be presumed to be five days prior 
to the date of receipt of the document by VA.  Id.  In 
calculating the five-day period, Saturdays, Sundays, and 
legal holidays are excluded.  Id.

In the present case, the Board finds that the veteran's 
substantive appeal with respect to the RO's August 2001 
decision should be accepted as timely filed.  The record 
shows that the RO mailed notification of its August 2001 
decision to the veteran on August 24, 2001; that an NOD was 
received on August 19, 2002; and that the RO mailed the 
veteran an SOC on December 11, 2002.  Under those 
circumstances, the time limit for filing a substantive appeal 
would ordinarily have expired on February 9, 2003; 60 days 
from the date of mailing of the SOC.  However, February 9, 
2003 was a Sunday.  Consequently, February 10, 2003 must be 
considered the date of expiration.

In this regard, the Board notes that the veteran's 
substantive appeal was not received at the RO until February 
18, 2003.  However, there is no associated postmark of 
record.  In this situation, 38 C.F.R. § 20.305(a), cited 
above, directs VA to presume the postmark date to be five 
days prior to the date of VA's receipt of the document.  
Excluding holidays and weekends (the Board notes that 
February 17, 2003 was a legal holiday, and that February 15 
and 16, 2003 were a Saturday and Sunday, respectively), the 
date of presumed postmark in this case is February 10, 2003.  
Because that date falls within the period for timely filing-
as outlined above-it would appear that the veteran's 
substantive appeal must be presumed to have been filed within 
the required time frame.

The Board acknowledges that there is a cover letter attached 
to the veteran's February 2003 substantive appeal which 
appears to demonstrate that the substantive appeal was not 
actually sent to the RO earlier than February 14, 2003.  It 
is certainly conceivable that the date on that letter could 
be viewed as rebutting the regulatory presumption that the 
veteran's substantive appeal was postmarked four days 
earlier, on February 10.  However, the Board notes that the 
regulation itself does not indicate that the presumption is 
rebuttable.  Moreover, the veteran has testified that she 
prepared and signed the substantive appeal on February 3, 
2003-well before expiration of the time for filing-and that 
she submitted it to her representative on that same date.  
Her testimony in this regard is credible.  Under the 
circumstances, given the evidence tending to show that it was 
the representative's delay, and not the veteran's, that 
prevented a more timely filing of the substantive appeal, the 
Board is loathe to penalize the veteran by closing her 
appeal.  Accordingly, even assuming that the postmark 
presumption can, and has, been rebutted in this case,  the 
Board will, in the interests of fairness, waive the "late" 
filing of her substantive appeal.  See, e.g., Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (indicating that the Board 
may waive the requirement that a substantive appeal be timely 
filed).  To this extent, the appeal is granted.

Because the Board is granting this portion of the veteran's 
appeal, there is no need to engage in any analysis with 
respect to whether the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), have been 
satisfied with respect to the timeliness question.  That 
matter is moot.


ORDER

The veteran's substantive appeal with respect to the RO's 
August 2001 decision will be accepted as timely filed; to 
this extent, the appeal is allowed.


REMAND

As noted above, the veteran has filed a timely NOD with 
respect to the RO's April 2004 decision denying her claim for 
service connection for colon inertia.  See Introduction, 
supra.  The record before the Board does not contain, 
however, an SOC as to that issue.  In Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that when an 
appellant files a timely NOD and there is no SOC issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC.  See, e.g., 38 C.F.R. §§ 19.26, 
20.201, 20.302(a) (2004).

The Board acknowledges that the RO denied claims other than 
the claim for service connection for colon inertia in its 
April 2004 decision, and that the veteran has expressed 
disagreement with each of the issues decided therein.  
However, each of the other claims addressed in the April 2004 
decision were previously denied by the RO in August 2001.  As 
set out above, the Board has now determined that she has 
already perfected an appeal as to those issues.  Accordingly, 
there is no need to provide her with another SOC addressing 
them.  Rather, the RO should proceed to adjudicate those 
issues as though the appeal of the August 2001 decision had 
never been closed.

For the reasons stated, this case is REMANDED for the 
following action:

Furnish the veteran an SOC, in accordance 
with 38 C.F.R. § 19.29, concerning her NOD 
from the April 2004 denial of her claim for 
service connection for colon inertia, unless 
the claim is resolved by granting the 
benefit sought or the NOD is withdrawn.  The 
claim should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

No action is required by the veteran until she receives 
further notice, but she may furnish additional evidence and 
argument while this matter is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


